Citation Nr: 1242464	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left upper extremity status post flexor carpi radialis injury and a left median nerve injury, to include consideration of loss of use of the left hand, and left forearm tendon repair (left arm disorder).

2.  Entitlement to service connection for bilateral hallux valgus, to include consideration of an "algre" foot condition and a left foot nerve condition (bilateral foot disorder).  

3.  Entitlement to service connection for left ventricular hypertrophy, to include consideration as an enlarged heart and a general heart condition (heart disorder).  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for sinusitis with associated headaches.

7.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and from January 28, 1991, to March 21, 1991.  The Veteran also served for a period of time in the U.S. Army Ready Reserve Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's claims were remanded by the Board for additional development in July 2010 and February 2012.

The Board notes that in September 2008 correspondence, the Veteran appears to raise the issue of entitlement to an earlier effective date with respect to a June 2008 rating decision which granted his claim for nonservice-connected pension.  This matter was referred to the RO in the July 2010 and February 2012 Board remands, but it does not appear that any action has been taken on it.  Accordingly, it is again referred to the RO for appropriate action.  

The issues of entitlement to service connection for a bilateral foot disorder, a heart disorder, an acquired psychiatric disorder, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a left arm disorder incurred in or aggravated by service.

2.  The Veteran does not have hypertension incurred in or aggravated by service.

3.  The Veteran does not have diabetes mellitus incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left arm disorder that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2007, July 2007, October 2007, July 2010, July 2011, and September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).
 
The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Left Arm Disorder

The Veteran claims that he has a left arm disorder related to his active service.  

The Veteran's service treatment reports do not reflect any reports, findings, or treatment for a left arm disorder.  The only reference to the Veteran's left upper extremity came in August 1991 at which time the Veteran was noted to have second degree burns on his left index and middle fingers.  Clinical evaluations of the Veteran's upper extremities were normal in March 1972, June 1975, April 1980, December 1986, and March 1991.  

Private treatment reports from Methodist Lebonheur Healthcare reflect that the Veteran was treated at the emergency room for a wrist pain and a tendon repair in September 2006.  

Private treatment reports from UT Medical Group dated in October 2006 reflect that the Veteran had sustained a complete median nerve transaction of the main trunk and motor branch at the level of the wrist when he was opening a window and the glass broke.  The Veteran underwent a medial nerve flexor carpi radialis repair and sutures were removed in October 2006.  The Veteran was thereafter treated with physical therapy for a period of time.  

VA outpatient treatment reports dated in August 2007 reflect a past medical history of left hand tendon surgery in October 2006 with residual ulnar nerve neuropathy.    

At a September 2011 VA examination, the Veteran reported that he sustained a laceration to the volar aspect of the left wrist in 1998 which required surgical repair of the tendons.  The Veteran reported decreased range of motion and residual numbness in his fingers.  The examiner noted that the Veteran was released from active duty in 1991 and on questioning he did not claim any connection between service and his left wrist injury/disability.  Following a review of the claims file and physical examination of the left wrist, the examiner diagnosed the Veteran with left wrist flexor tendon injury.  The examiner concluded that the Veteran's left wrist disability is not related to any service issue.  He noted that the wrist injury was an acute injury which occurred in 1998 and does not in any way overlap with service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left arm disorder.

A review of the claims file reflects that the Veteran claimed entitlement to service connection for a left arm disorder.  However, when examined by VA in 2011, the Veteran indicated that he was not claiming any connection between service and his left wrist disability.  A review of the Veteran's service treatment reports does not reflect any treatment for a left arm disability in service.  The post-service medical evidence reflects that the Veteran sustained an injury to his left wrist in 2006 which required a tendon repair with subsequent neuropathy in the left arm.  The September 2011 VA examiner indicated that the Veteran's left wrist disability was an acute injury which occurred years after the Veteran left service.  He concluded that the Veteran's left wrist injury is not related to service.  Consequently, the Board finds that the Veteran is not entitled to service connection for a left arm disorder.  

The Board acknowledges that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of arm pain since service and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current left arm disability to his service when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

B.  Hypertension

The Veteran claims that he has hypertension related to his active service.  

A review of the Veteran's service treatment reports reflects that his blood pressure was recorded as 120/80 at his March 1972 entrance examination; 112/74 at his June 1975 separation examination; 116/68 at an examination in April 1980; 110/70 at an examination in December 1986; and 136/78 at his separation examination in March 1991.  The Veteran denied high or low blood pressure on report of history forms prepared in conjunction with the examinations in 1972, 1975, 1980, 1986, and 1991.  The records include an entry for treatment for a left hand and finger injury in August 1991 at which time the Veteran's blood pressure was recorded as 130/90.  

Private treatment reports from Office of Internal Medicine dated from May 2006 to June 2006 reflect a diagnosis of hypertension in May 2006.  The Veteran was prescribed Diovan at that time.  

Private treatment reports from Bowden Internal Medicine reflect that the Veteran was diagnosed with hypertension in July 2006.   

VA outpatient treatment reports dated from June 2007 to November 2007 reflect a diagnosis of hypertension in June 2007.  The Veteran was started on hydrochlorothiazide at that time.  In October 2007, the Veteran's hypertension was noted to be not well-controlled and amlodipine was added to his medication regime.  

At an August 2010 VA examination, the Veteran reported that he was informed that he had high blood pressure when he separated from service in 1991.  The examiner reviewed the Veteran's claims file and noted that the Veteran had an elevated reading of 130/90 in service in 1991.  The examiner noted that the Veteran was diagnosed with hypertension in 2006 and started on Diovan at that time.  The Veteran's blood pressure was recorded as 186/104, 184/111, and 184/100 at the time of the examination.  The examiner diagnosed the Veteran with essential hypertension.  The examiner noted that hypertension was diagnosed in 2006.  The examiner concluded that the blood pressure reading of 130/90 in service in August 1991 does not constitute a diagnosis of hypertension.  He concluded that it is less likely than not that hypertension developed in service.  

An addendum opinion was obtained by a second VA examiner in October 2011.  The examiner reviewed the claims file and opined that it is less likely than not that hypertension was incurred in or caused by any event, injury, or illness in service.  The rationale for the opinion is that a review of the claims file reveals only one borderline [elevated] blood pressure reading of 130/90 in August 1991.  The remaining blood pressure readings were entirely normal with the first evidence of diagnosis and treatment of hypertension in 2006.  The examiner noted that a diagnosis of hypertension requires at least three different blood pressure readings in excess of 140/90 on three separate occasions.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his periods of active service.  The earliest medical evidence of a diagnosis of hypertension was in May 2006 when the Veteran was started in Diovan by his private physician.  Consequently, the earliest indication of a diagnosis of hypertension came in 2006, more than fifteen years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of the Veteran's hypertension and his periods of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran contends that he has hypertension related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hypertension because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert, supra.  Therefore, while he may be competent, for example to state that he suffered from periodic dizziness, his statements seeking to link his hypertension to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service or within a year of the Veteran's separation from service, and the file does not contain competent evidence linking hypertension to service.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnosis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

C.  Diabetes Mellitus

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  

The Veteran claims that he has diabetes mellitus as a result of exposure to herbicides in service.  

The Veteran's DD214 does not reflect any foreign or sea service during the period from July 1972 to July 1975.

The Veteran's service treatment reports do not reflect any reports, findings, or treatment for diabetes mellitus.  The Veteran was noted to have negative sugar on clinical examinations dated in March 1972, June 1975, April 1980, and December 1986.

Private treatment reports from Bowden Internal Medicine, Methodist Lebonheur Healthcare, and UT Medical Group do not reflect any reports, findings, a diagnosis, or treatment for diabetes mellitus.  

VA outpatient treatment reports dated from June 2007 to November 2007 do not reflect any reports, findings, a diagnosis, or treatment for diabetes mellitus.

At an August 2010 VA examination, the Veteran reported a strong family history of diabetes and indicated he thought that he might also have diabetes.  However, subsequent laboratory studies did not substantiate a diagnosis of diabetes.  The examiner reviewed laboratory values of hemoglobin A1C which reflect 4.7 in August 2007, 5.3 in August 2009, and 5.6 in March 2010.  The examiner indicated that these findings do not support a diagnosis of diabetes mellitus and the Veteran himself indicated that he is not diabetic.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus.

As an initial matter, the Board notes that the Veteran's period of active service did not include service in country during the period in which exposure to herbicides is presumed.  Moreover, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record is entirely devoid of any complaints, findings, a diagnosis, or treatment for diabetes mellitus.  Moreover, when examined by VA in August 2010, the VA examiner reviewed the Veteran's relevant laboratory values and indicated that they do not support a diagnosis of diabetes mellitus.  Finally, at the August 2010 VA examination, the Veteran acknowledged that he does not in fact have a diagnosis of diabetes mellitus.  In the absence of a diagnosis of diabetes related to the Veteran's active service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for left upper extremity status post flexor carpi radialis injury and a left median nerve injury, to include consideration of loss of use of the left hand, and left forearm tendon repair (left arm disorder) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the remaining claims can be reached.  

The Board notes that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claim of service connection for sinusitis with associated headaches, the Veteran was afforded a VA examination in August 2010 at which time he reported that he began having sinus trouble in service in 1972.  The Veteran indicated that he has had sinus trouble since that time.  He also reported migraine headaches for twenty years.  Following a review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's headaches are less likely than not secondary to allergic rhinitis and sinusitis.  The examiner noted that although the Veteran contends that he had sinus issues in service, the service treatment reports are devoid of any complaints for sinus issues and the examiner is not aware of any connection between asbestos exposure and an allergic sinus condition.   An addendum opinion was obtained from a second VA examiner in October 2011.  The examiner opined that sinusitis, allergic rhinitis, and headaches are less likely incurred in or caused by service.  The examiner's rationale is that the Veteran's claims file is silent for complaints relating to allergic rhinitis, sinusitis, or headaches and his current medical records are silent for treatment for headaches.  He indicated that he was unable to relate headaches to any condition noted in the claims file.  Neither examiner referenced a notation on the Veteran's May 1972 entrance examination noting questionable sinusitis nor did either examiner address the Veteran's report of ear, nose and throat trouble on a report of medical history form prepared in conjunction with his June 1975 separation examination and a report of sinusitis and ear, nose and throat trouble reported on a March 1991 report of medical history form.  Finally, although the VA examiner's acknowledged the Veteran's report of sinus symptoms since service, aside from referencing a lack of documentation of the disability in service, neither provided any rationale for the conclusion that sinusitis is unrelated to service.  Consequently, another examination is necessary before a decision on the merits of the claim can be reached.  

With regard to the claim of entitlement to service connection for a bilateral foot disability, the Veteran was afforded a VA examination in September 2011.  The Veteran reported that he developed foot pain in 1984 which he related to wearing boots while in service.  The examiner reviewed the claims file and noted the Veteran's post-service medical history with regard to his feet.  The examiner diagnosed the Veteran with bilateral hallux rigidus and noted that the Veteran was never seen for foot problems in service.  The examiner noted that the Veteran did not report any subjective complaints of foot pain in 1986 or 1991 and he stated that there is no objective evidence of problems with the Veteran's feet until 2008.  He opined that hallux rigidus is less likely than not related to service.  However, the examiner failed to acknowledge the Veteran's report of foot trouble on a report of medical history form prepared by the Veteran in March 1991.  Further, the examiner did not consider the Veteran's report of trouble with his feet since service.  Consequently, another examination is necessary before a decision on the merits of the claim can be reached.  

With respect to the issue of entitlement to a heart disorder, the Veteran's service treatment reports reflect a report of pain or pressure in the chest on report of medical history forms prepared in conjunction with examinations in March 1972 and June 1975.  Post-service treatment reports reflect a diagnosis of an enlarged heart.  An October 2007 entry in the VA outpatient treatment reports reflect that an echocardiogram showed left ventricular hypertrophy probably due to uncontrolled hypertension.  However, in light of the Veteran's report of chest pain on his report of medical history forms prepared in service and the current diagnosis of an enlarged heart and left ventricular hypertrophy, VA's duty to provide the Veteran with a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the issue of entitlement to an acquired psychiatric disorder, to include PTSD, the Veteran has not been afforded a VA examination.  The United States Armed Service Center for Unit Records Research (CURR) was unable to confirm the Veteran's reported stressor.  However, the Veteran's VA outpatient treatment reports reflect diagnoses of both PTSD and depression and private treatment reports from Bowden Internal Medicine reflect a diagnosis of stress and anxiety.  The Veteran also submitted a statement dated in March 2007 at which time he indicated that he has avoided seeing the doctor for years but that he has been depressed and self-medicated hoping that his problems would go away.  In light of the Veteran's report of depression for many years and his current diagnoses of depression, stress and anxiety, the Board finds that VA's duty to provide the Veteran with a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA outpatient treatment reports dated through November 2007 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). Any treatment records dated after November 2007 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after November 2007. 

2.  Schedule the Veteran for a VA examination with a medical doctor with expertise in treating ear, nose and throat disorders such as sinusitis.  The specialist should review the claims file and document that review in the examination report.  The specialist should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the August 2010 VA opinion.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  The specialist should provide the following opinions:  is it at least as likely as not (50 percent or more probability) that any sinusitis with associated headaches is related to the Veteran's active service, or any event, disease, or injury during service, including his reported exposure to asbestos?  In addition to the service medical records, the examiner must consider the Veteran's statements regarding his symptoms in service and his statements of sinus symptoms since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007). 

3.  Schedule the Veteran for an examination with a specialist with expertise in treating foot disabilities such as hallux rigidus.  The specialist should review the claims file and document that review in the examination report.  The specialist should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including September 2011 VA opinion.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  The specialist should provide the following opinion:  is it at least as likely as not (50 percent or more probability) that any bilateral foot disability is related to the Veteran's active service, including wearing boots during his active.  In addition to the service medical records, the examiner must consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of bilateral foot pain since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007). 

4. Schedule the Veteran for an examination with a specialist with expertise in treating heart disabilities.    The examiner is requested to diagnose any cardiac disabilities and specifically indicate whether there is any relationship between any diagnosed heart disability and service.  The examiner should provide an opinion and specifically state whether it is at least as likely as not (50 percent probability or greater) that any heart disability is related to the Veteran's period of active service including the reports of chest pain and pressure.  The examiner must also consider the Veteran's lay statements.  The rationale for all opinions expressed must be provided.  The examiner should review the claims folder and should note that review in the examination report.

5.  Schedule the Veteran for a VA psychiatric examination concerning his claim for service connection for an acquired psychiatric disorder.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  The report of examination must include a complete rationale for any opinion expressed.  The examiner is asked to provide a medical opinion regarding whether it is at least as likely as not (a probability of at least 50 percent) that a current acquired psychiatric disability began in or is related to a period of active service.  

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for the Veteran and his representative's response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


